DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is an ALLOWABILITY NOTICE in response to applicant’s claim amendments and arguments filed May 13, 2022.  Claims 1 and 15 are currently amended.  Claim 14 has been canceled.  Claims 1-13 and 15-19 are pending review in this correspondence.

Specification
The amended specification was received on May 13, 2022.  These amendments are acceptable.

Response to Amendment
	Rejection of claims 1-19 under 35 U.S.C. 112(b) for being indefinite is withdrawn in view of applicant’s amendments to claims 1 and 15, and cancelation of claim 14.

 Allowable Subject Matter
Claims 1-13 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the pipette of claim 1, specifically the claimed ejection apparatus that includes a curved support that is rotatably mounted within the pipette housing, an ejection rod with a first sensing element positioned on the ejection rod, wherein the first sensing element is configured to be guided on a first curve positioned on a perimeter of the curved support, an operating element coupled to the curved support and configured to project from the pipette housing, the operating element configured to rotate relative to the pipette housing, wherein the ejection apparatus is configured to rotate the curved support out of a start position by rotating the operating element, and wherein the first curve displaces the first sensing element downward so that the ejection rod moves the pipette tip off of the nipple.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        May 17, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796